                                   CIVIL MINUTE ENTRY

BEFORE:                          Magistrate Judge Steven M. Gold


DATE:                            October 12, 2018


TIME:                            4:00 p.m.


DOCKET NUMBER(S):                CV 16-819 (CBA)

                                 Telesford v. New York City Department of Education
NAME OF CASE(S):



FOR PLAINTIFF(S):                Dugan

FOR DEFENDANT(S):                Ferguson

                                 STATUS CONFERENCE AT
NEXT CONFERENCE(S):              11:00 AM ON MARCH 8, 2019


FTR/COURT REPORTER:
                                 N/A

STATUS CONFERENCE RULINGS:

Counsel report that they are unable to reach a settlement at this time.

Discovery will be completed by February 1, 2018.

Plaintiff will serve his pretrial order portion by February 15, defendant will serve its portion by
February 22, and plaintiff will file a joint pretrial order with the Court by March 1, 2019.

THE COURT WILL HOLD AN IN-PERSON CONFERENCE AT 11:00 AM ON MARCH 8, 2019.

The parties shall be prepared:

(1) to state their respective positions on settlement, with PRINCIPALS WITH FULL SETTLEMENT
DECISION-MAKING AUTHORITY (UP TO THE AMOUNT LAST DEMANDED FOR
DEFENDANTS, DOWN TO THE AMOUNT LAST OFFERED FOR PLAINTIFFS) PRESENT OR
AVAILABLE BY TELEPHONE THROUGHOUT THE CONFERENCE.

(2) to articulate the basis for any anticipated summary judgment motions and to be familiar with any
premotion conference procedures required by the district judge presiding over the case.
(3) to state whether they will agree to assignment of this case to a magistrate judge for all purposes,
including jury trial and entry of final judgment.

Counsel are encouraged to file a written application requesting a settlement conference on an earlier
date if they believe it might be productive to do so.
